Citation Nr: 9900849	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to a compensable evaluation for a left ear 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.

This appeal arose from a March 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for a 
right ear hearing loss and which also granted service 
connection for a left ear hearing loss disability, assigning 
it a noncompensable evaluation.

In light of the following grant of service connection for a 
right ear hearing loss, it is found that the issue concerning 
the appropriate evaluation to be assigned to the veterans 
bilateral hearing loss disability must be remanded for 
additional development.


FINDING OF FACT

A chronic right ear hearing loss disability resulting from 
service has been demonstrated.


CONCLUSION OF LAW

A chronic right ear hearing loss disability was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The veteran has asserted that service connection should be 
awarded to his right ear hearing loss disability.  He 
indicated that he had worked around jet planes and was a 
gunner in service.  He stated that this repeated noise 
exposure resulted in his right ear hearing loss and that 
service connection is thus warranted.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Initially, it is noted that the audiograms conducted in 
service were all performed prior to October 31, 1967.  
Therefore, the readings noted in these records have been 
converted to the current ISO units.

The veterans service medical records included an entrance 
examination conducted in March 1963.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20

15







On the authorized audiological evaluation conducted in 
January 1964 as part of the Aircrew Applicant examination, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

40







While he was found to be physically qualified for aircrew 
duties, it was noted that he had a high frequency hearing 
loss in both ears and he was advised to wear ear defenders.

On the authorized audiological evaluation conducted in March 
1967 as part of the separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
30
35







The veteran also submitted audiological evaluations performed 
between May 1968 and June 1994.  On the authorized 
audiological evaluation in May 1968, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
45
25







On the authorized audiological evaluation in August 1977, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
40







On the authorized audiological evaluation in March 1978, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
35
40







On the authorized audiological evaluation in October 1979, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
45
45







At the time of this examination, the veteran stated that most 
of his problems came about as the result of his time in the 
Navy when he worked around jet planes.

A hearing aid workup performed in September 1992 contained 
the veterans report that he had a long-standing hearing loss 
whose etiology was noise exposure in the military.  He 
indicated that he had problems understanding speech in all 
listening environments.

On the authorized audiological evaluation in June 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
70
70







The veteran was examined by VA in January 1996.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
65
65







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The diagnosis was mild sloping to 
moderately severe sensorineural hearing loss on the right.  

During the ear disease examination, also conducted in January 
1996, the veteran stated that he had served as a flight 
crewman, aircraft mechanic and gunner.  He indicated that he 
had trouble hearing a conversation if the person was not 
facing him, although he admitted that his right ear was much 
better than his left.  The objective examination noted that 
the auricles and the external canals were within normal 
limits and the tympanic membrane was intact, mobile and 
without effusion.  There was no evidence of active ear 
disease.  Because the audiological examination had noted an 
asymmetry in his hearing loss (the left was far worse than 
the right), the examiner order a brain MRI in order to rule 
out the presence of an acoustic neuroma.  The MRI performed 
on January 31, 1996 was normal.  In an addendum to the VA 
examination dated January 31, 1996, the examiner opined that 

Given his history of noise exposure in the service, 
and the fact that he has audiologcial evidence of 
hearing loss dating back to the late 1960s, this 
would indicate that very likely his hearing loss is 
a result of noise damage that he received while in 
the military.

After a careful review of the evidence of record, it is found 
that that evidence supports a grant of service connection for 
the veterans right ear hearing loss disability.  The service 
medical records indicated that some degree of hearing loss 
was present in the right ear in January 1964.  Audiological 
examinations conducted between 1968 and 1994 showed the 
presence of a hearing loss as early as May 1968.  Finally, 
the VA examiner opined in 1996, following testing and a 
review of the claims folder, that it was very likely that the 
source of the veterans hearing loss was noise damage that he 
experienced while in the military.  Based upon this evidence, 
it is found that entitlement to service connection for a 
right ear hearing is justified.

In conclusion, it is found that the evidence supports a grant 
of service connection for a right ear hearing loss 
disability.




ORDER

Service connection for a right ear hearing loss disability is 
granted.


REMAND

In light of the above award of service connection for a right 
ear hearing loss disability, it is found that this case must 
be remanded to the RO so that the appropriate evaluation for 
his now service-connected bilateral hearing loss disability 
can be determined.  In this regard, it is noted that the 
veterans hearing loss disability was last evaluated in 
January 1996.  Since that time, he has alleged that his 
hearing loss has worsened.  Therefore, it is found that a 
more current audiological evaluation would be helpful in 
ascertaining the veterans current degree of disability 
resulting from his bilateral hearing loss disability.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA audiological evaluation in 
order to determine the current nature and 
degree of severity of the service-
connected bilateral hearing loss 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veterans 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that she/he has reviewed the claims file.

2.  The RO should then review the claims 
folder and render a decision as to the 
evaluation to be assigned to the 
veterans service-connected bilateral 
hearing loss disability.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond and the case should be returned 
to the Board for further appellate consideration if otherwise 
in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
